Citation Nr: 0600365	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  97-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple misaligned 
and abraded teeth.

2.  Entitlement to service connection for loss of sense of 
smell and taste.

3.  Entitlement to an initial disability rating greater than 
10 percent for residuals of maxillary anterior segmental 
osteotomy and mandibular sagittal osteotomy for correction of 
apertognathia, with facial denervation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1979 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and September 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  The 
claims folder is currently managed from the RO in St. 
Petersburg, Florida.  

The case returns to the Board following remands to the RO in 
December 2001 and July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded this appeal, in part, to 
attempt to contact the veteran at his current address and 
arrange for him to be scheduled for VA examinations to assess 
the current level of his service-connected disability and to 
determine the etiology of the alleged loss of sense of smell 
and taste.  

Review of the claims folder reveals that the veteran is and 
has been homeless for many years, which has made reliable 
contact with him difficult.  Most recently, the veteran was 
scheduled for VA examinations early in 2005, but notations in 
the claims folder indicated that he failed to report.  

A VA outpatient treatment note dated in September 2004 
related that the veteran was moving to Georgia soon to live 
with his brother.  

In September 2005 correspondence, the veteran provided a 
current address in Peachtree City, Georgia.  The Appellant's 
Post-Remand Brief, submitted by the veteran's representative 
in November 2005, noted the change in address and observed 
that the RO has not attempted to contact the veteran at that 
address or to reschedule the veteran for a VA examination at 
the closest VA medical facility.  The veteran's 
representative specifically asks the Board to remand the 
appeal so that the RO may contact the veteran at his current 
address and provide him the opportunity to present for a VA 
examination.  

Despite the additional delay in the adjudication of the 
appeal that will result from a remand, of which the veteran's 
representative is certainly aware, the Board will comply with 
that request.  

The Board notes that the veteran's September 2005 letter also 
asked that medical records from the VA Medical Center (VAMC) 
in Brockton, Massachusetts, be considered in support of his 
appeal.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002).  Howver, review of the claims folder reveals 
records from VAMC Brockton that were previously secured and 
considered.  It is not clear whether the veteran was 
referring to these records or to records of more recent VA 
treatment.  On remand, the RO should attempt to clarify this 
matter and undertake any necessary action to secure 
additional relevant VA treatment records.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran at 
the Peachtree City, Georgia, address 
provided in his September 2005 
correspondence.  It should ask the 
veteran whether he is willing to report 
for a VA examination, if scheduled.  The 
RO should also ask the veteran to clarify 
his request from his September 2005 
correspondence that records from the VAMC 
Brockton be considered in his appeal, 
specifically asking whether he has had 
any recent relevant treatment at that or 
any other VA medical facility.  The RO 
should secure any relevant VA records 
identified by the veteran.  

2.  If the veteran indicates that he is 
willing to report, the RO should arrange 
that a VA examination be conducted to 
determine the presence and etiology of 
the loss of smell and taste and the 
severity of the residuals of maxillary 
anterior segmental osteotomy and 
mandibular sagittal osteotomy with facial 
denervation.  The claims folder and a 
copy of this REMAND are to be furnished 
to the examiner in conjunction with the 
examination.  All tests and specialized 
examinations deemed necessary should be 
accomplished.  It is requested that the 
examiner obtain a detailed history 
regarding a reported in-service wound to 
the head.

The examiner is requested to identify the 
cranial nerve involved and indicate 
whether the disability results in 
moderate or severe incomplete paralysis, 
or complete paralysis.  The examiner is 
asked to indicate whether there is any 
clinical evidence of residuals of a 
gunshot wound.  It is also requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
loss of smell and taste, if present, were 
caused or aggravated by the service 
connected maxillary anterior segmental 
osteotomy and mandibular sagittal 
osteotomy or gunshot wound.  

A complete rational for any opinion 
expressed should be included in the 
examination report.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjdudicate the issues on 
appeal.  If the disposition of any issue 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

